Title: To James Madison from Sylvanus Bourne, 10 February 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


10 February 1804, Amsterdam. “I have sedulously occupied myself of late in the means for procuring a relaxation of the rigorous quarantine Laws of this Country in favr of our Vessells.” Encloses a copy of a letter “just received” from the secretary of state “which holds forth the pledge of a due attention thereto in future that I hope to see realized.” “It has been lately reported here in the public papers that the yellow fever was brought some time past to Malaga by an Amn. vessell—the Captain of which by entering an intermediate Port had procured a counterfeit Bill of Health that proved a fatal deception to the Inhabitants of that Place—how true the account may be I am unable to say but I think it might be well in order to prevent as far as possible like impositions that Congress should make some regulations on this score annexing the due punishment of any Captains or Others who might be found guilty of such infamous practices, while it would tend to secur⟨e⟩ our Commerce from the ill effects of similar co⟨n⟩duct.” Repeats his earlier comment regarding the reaction in Europe to the recent report of Congress on Louisiana and the Floridas.
 

   
   RC and enclosure (DNA: RG 59, CD, Amsterdam, vol. 1). RC 2 pp. For enclosure, see n. 1.



   
   The enclosure is a copy of Maarten van der Goes to Bourne, 7 Feb. 1804 (2 pp.; in French), acknowledging receipt of Bourne’s 20 Jan. 1804 letter, which had been shown to the government. Van der Goes stated that he had no doubt that Bourne’s representations regarding the quarantine on U.S. vessels would be given all due consideration and dealt with in a manner as compatible as possible with the maintenance of proper caution for public health.



   
   See Bourne to JM, 2 Feb. 1804.


